Name: 91/190/EEC: Commission Decision of 25 February 1991 concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  trade;  health
 Date Published: 1991-04-17

 Avis juridique important|31991D019091/190/EEC: Commission Decision of 25 February 1991 concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria Official Journal L 096 , 17/04/1991 P. 0016COMMISSION DECISION of 25 February 1991 concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria (91/190/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries(1), as last amended by Directive 91/69/EEC(2), and in particular Article 8 thereof, Whereas the geographical proximity of Austria to the Community has implications for trade in live animals; Whereas following Community veterinary missions it appears that the animal health situation in Austria is controlled by well-structured and well-organized veterinary services which are equivalent to those in the Community and which can offer satisfactory guarantees concerning diseases which might be transmitted through the import of domestic animals of the bovine or porcine species; Whereas similar animal health conditions to those in the Community exist in Austria and whereas the responsible veterinary authorities of Austria have confirmed that Austria has during the last 12 months been free from rinderpest, foot-and-mouth disease, contagious bovine pleuro-pneumonia, blue tongue, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, has during the last six months been free from contagious vesicular stomatitis and that no vaccinations have been carried out against any of those diseases other than foot-and-mouth disease during the periods indicated; Whereas the responsible veterinary authorities of Austria have undertaken to notify the Commission and the Member States, by telex or telegram, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or of swine fever or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in the Austrian import rules concerning bovine animals or swine or the semen or embryos thereof; Whereas the responsible veterinary authorities of Austria have agreed to operate a swine fever control system which is no less strict than that of the Community; Whereas bovine tuberculosis and brucellosis have been eradicated from Austria; whereas vaccination against bovine brucellosis is not permitted and the measures taken by the responsible authorities of Austria to prevent a recrudescence of these diseases are sufficient to equate the status of Austrian herds, other than those under official restriction, with that of herds in the Community having the status of Officially Tuberculosis Free or Officially Brucellosis Free; Whereas the responsible veterinary authorities of Austria have, since 1982, operated a compulsory national programme for the eradication of enzootic bovine leukosis; whereas the incidence of the disease has been reduced to a level which would qualify Austria as a whole to be classified as 'enzootic bovine leukosis free' if it were a Member State; whereas the programme is capable of achieving its objective of total eradication of the disease in the near future and the responsible veterinary authorities of Austria have undertaken to inform the Commission and the Member States without delay of any material change in the situation in respect of the disease; Whereas the responsible veterinary authorities of Austria have declared that they have no evidence of the existence of bovine spongiform encephalopathy in Austria and have undertaken to notify the Commission within 24 hours of the confirmation of a case of such disease; Whereas the responsible veterinary authorities of Austria have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain on official file for at least 12 months following the dispatch of the animals to which they refer; Whereas certain Member States, because of their particular animal health situation concerning foot-and-mouth disease and/or swine fever, are authorized to apply special provisions in respect of animals originating within the Community and should therefore also be authorized to apply similar provisions in respect of animals imported from Austria and these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas the responsible veterinary authorities of Austria have undertaken not to permit the issue of the certificates described in the Annexes to this Decision in respect of animals which have been imported into Austria unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any relevant Decisions; Whereas it will be necessary to examine this Decision in order to harmonize the positions of the Member States before the completion of the internal market and with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to paragraph 2 of this Article, Member States shall authorize the import from Austria of the following animals: (a)domestic animals of the bovine species for breeding or production which meet the requirements set out in the health certificate in Annex A and which are accompanied by such a certificate; (b)domestic animals of the bovine species for slaughter which meet the requirements set out in the health certificate in Annex B and which are accompanied by such a certificate; (c)domestic animals of the porcine species for breeding or production which meet the requirements set out in the health certificate in Annex C and which are accompanied by such a certificate; (d)domestic animals of the porcine species for slaughter which meet the requirements set out in the health certificate in Annex D and which are accompanied by such a certificate. 2. Member States shall authorize the import from Austria of the domestic animals of the bovine or porcine species indicated in paragraph 1 which have been imported into Austria only if such animals were imported from the Community or from a third country included in the list annexed to Council Decision 79/542/EEC(3) in so far as it covers domestic animals of these species and only if import was in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Directive 72/462/EEC, including any relevant subsidiary Decisions. 3. Member States may require that animals which are submitted to tests in application of this Decision are continuously isolated under conditions approved by an official veterinarian of Austria from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading. 4. Member States may authorize the temporary introduction onto their territory from Austria of breeding or production animals for show purposes under conditions no less severe than those which they apply to such animals coming from Member States. Member States may require additional conditions for the introduction onto their territory from Austria of male animals of the bovine or porcine species for entry into artifical insemination centres provided that such conditions are no less severe than those which they apply to such animals coming from Member States. The introduction onto the territory of Member States of male bovines from Austria for artifical insemination purposes is without prejudice to the requirements of Council Directive 88/407/EEC(4) concerning the entry of such animals to approved semen collection centres. 5. Member States shall permit the entry onto their territory from Austria of bovine animals which are not more than 30 months of age, which are intended for meat production, which are marked in a manner, acceptable to the importing Member State, which clearly identifies them and which come from herds in which no case of enzootic bovine leukosis has been notified and confirmed during the previous two years without requiring that such animals shall have been tested for enzootic bovine leukosis. Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter and shall take all measures to prevent contamination of indigenous herds. 6. Member States shall not authorize import of domestic animals of the bovine or porcine species other than as indicated in this Article. Article 2 1. Pending the entry into force of any measures adopted by the Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease other than rabies, tuberculosis, brucellosis, foot-and-mouth disease, anthrax, cattle plague, pleuro-pneumonia, enzootic bovine leukosis, porcine enteroviral encephalomyelitis (Teschen disease), swine fever, swine vesicular disease or African swine fever, Member States may apply in respect of animals imported from Austria such additional health conditions as they apply to other animals within the framework of a national programme for the eradication, prevention or control of such disease, and shall notify the Commission and the other Member States of the application of such conditions. Article 3 1. Member States which have been free from foot-and-mouth disease for at least two years, which do not practise vaccination and which do not allow on their territory animals which have been vaccinated less than one year previously may make the introduction onto their territory of bovine or porcine animals from Austria subject to the following conditions: (a)when Austria has been free from foot-and-mouth disease for at least two years, does not practise vaccination and does not allow on its territory animals which have been vaccinated less than one year previously: -a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease; (b)when Austria has been free of foot-and-mouth disease for at least two years, when vaccination is practised or when the presence on its territory of animals vaccinated within the previous year is permitted: -a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease, -a guarantee, in the case of bovines, that the animals to be imported have reacted negatively to a foot-and-mouth virus test carried out by the laryngo-pharyngeal scrape method (probang test), -a guarantee that the animals to be imported have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies, -a guarantee that the animals to be imported have been isolated for at least 14 days at a quarantine station in Austria under the sureveillance of an official veterinarian, that no animal on the premises of isolation has been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and that no animal other than those forming part of the consignment has been introduced to the premises of isolation during the same period, -quarantine on the territory of the importing Member State or elsewhere for a period of 21 days; (c)when Austria has not been free of foot-and-mouth disease for at least two years: -the guarantees referred to in point (b), -quarantine on the territory of the importing Member State or elsewhere for a period of 21 days, -possible further guarantees to be decided by the importing Member State. 2. Member States with regions which are officially free of swine fever may not oppose the entry into the officially-free territory of pigs coming from the entire territory of Austria or a part thereof consisting of one or more administrative regions when, in respect of that territory or part, according to official findings by the veterinary authorities of Austria: -vaccination against swine fever has not been allowed for at least 12 months, -there has been no case of swine fever for at least 12 months, -the introduction of vaccinated pigs is not permitted other than slaughter or fattening pigs weighing less than 25 kg and destined for fatstock holdings which they may not leave except to go for slaughter, -the animals intended for export have been born and reared on holdings in which, according to official findings by the Austrian authorities, there are no pigs which have been vaccinated against swine fever for at least the preceding 12 months and have, if intended for breeding or production, shown a negative result to a test for the antibody produced by swine fever. Article 4 Member State shall, in respect of a consignment of animals from Austria arriving onto its territory, take such measures as it may deem necessary including rejection, quarantine, slaughter, destruction or the application of tests to preserve its animal health status. The Member State shall, without delay, notify the Commission and the Austrian authorities of the reasons for such measures. Article 5 This Decision shall be re-examined before 31 July 1991. Article 6 This Decision is addressed to the Member States. Done at Brussels, 25 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 46, 19. 2. 1991, p. 37. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 194, 22. 7. 1988, p. 10. ANNEX A ANIMAL HEALTH CERTIFICATE For domestic animals of the bovine species for breeding and production intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals in the same category - breeding or production - transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date. All tests referred to must comply with Annex I of Decision 91/189/EEC(1).) No: . Exporting country: Austria Ministry: . Competent issuing authority: . Country of destination . Reference: . (optional) Reference to accompanying animal welfare certificate: . I.Number of animals: . (in words) II.Identification of animals: Number of animals Cow, bull, ox, heifer, calf Breed Age Official and other marks or brands (give number and position) III.Origin of animals: The animals have remained on the territory of Austria for at least six months prior to loading or since birth. If imported into Austria they were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary Decisions. IV.Destination of animals: The animals will be sent from . (place of loading) to . (country and place of destination) by railway wagon/lorry/aircraft/ship . (Indicate means of transport and registration marks, flight number or registered name, as appropriate.) Name and address of consignor: . . Name and address of consignee: . . V.Health information: I, the undersigned, certify that the animals described above meet the following requirements: (a)they have been examined this day and show no clinical signs of disease; (b)-they have been vaccinated not less than 15 days and not more than four months ago against types A, O and C of foot-and-mouth disease virus using an officially approved and tested inactivated vaccine, -they have been re-vaccinated during the past 12 months against types A, O and C of foot-and-mouth disease virus using an officially approved and tested inactivated vaccine, -they have not been vaccinated against foot-and-mouth disease; (Delete as indicated by requirements of importing Member State. Vaccination is in any case not required for animals under four months old.) (c)the herds from which they come are not restricted under the Austrian tuberculosis eradication legislation, -they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test; (Delete reference to test if certificate applies to animals under six weeks old.) (d)the herds from which they come are not restricted under the Austrian brucellosis eradication legislation, -they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml; (Delete reference to test if certificate applies to animals under 12 months old or to male castrates of any age.) (e)-they come from herds in which there has been no evidence, either clinical or serological, of enzootic bovine leukosis during the past two years, which have been established as free of enzootic bovine leukosis under the Austrian leukosis eradication programme, which have been subjected to herd tests under that programme at least biennially since 1983 or since their foundation and which, subsequent to any loss of status in respect of the disease have had that status re-established by two clear herd tests at intervals of not less than four months, which are not restricted under the Austrian leukosis eradication programme, and to which no animals have been introduced other than from a herd similarly established as free of enzootic bovine leukosis, and they have, during the period of isolation referred to at (k), been subjected with negative result to an individual test for enzotic bovine leukosis antibodies; or -they are animals which are under 30 months old, intended for beef production, marked in a manner, agreed by the importing Member State, which clearly distinguishes them, and come from herds in which no case of enzootic bovine leukosis has been notified and confirmed within the past two years. (Delete according to category of animal to which this certificate refers. A herd test means a test on all animals in the herd 24 months of age or more at the time of the test.) (f)they show no clinical sign of mastitis and the analysis (and second analysis, where relevant) of the milk carried out within the past 30 days showed no characteristic inflammatory condition, no specific pathogenic micro-organism or, in the case of a second analysis, the presence of an antibiotic; (Delete section unless certificate applies to dairy cows.) (g)they have, during the period of isolation referred to at (k), been subjected to a test for infectious bovine rhinotracheitis/infectious pustular vulvo-vaginitis antibodies and they and all animals with which they were in contact during isolation gave a negative result to this test; (Delete section unless test is required by importing Member State.) (h)they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (i)they have remained during the past 30 days, or since birth if less than 30 days old, on a holding situated in the centre of an area 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease; (j)they come from holdings: -on which there has been no evidence of: -anthrax for the past 30 days, -foot-and-mouth disease for the past three months, -brucellosis for the past 12 months, -tuberculosis for the past six months, -rabies for the past six months, -and on which, to the best of my knowledge and belief, there has been no evidence of: -infectious bovine rhinotracheitis/infectious pustular vulvo-vaginitis or bovine virus diarrhoea for the past three months, -leptospirosis for the past six months, -Johne's disease for the past two years, -and on which, to the best of my knowledge and belief, there has been no evidence of genital trichomoniasis or campylobacterosis for the past 6 months; (Delete lost indent unless certificate applies to breeding animals.) (k)they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals for the past ..... days; (Insert number of days.) (l)they have, during the period of isolation referred to at (k), been subjected to a test for Leptospira (serotypes pomona, grippotyphosa, hardjo and sejroe) with negative result and, within the past 24 hours, they have received an injection of dihydrostreptomycin at the rate of 25 mg per kg of live body weight; (Delete unless required by importing Member State.) (m)-they have, during the period of isolation referred to at (k), been subjected with negative result to a test for bovine virus diarrhoea, -they have been vaccinated against bovine virus diarrhoea; (Delete as indicated by requirements of importing Member State.) (n)they have not been vaccinated against brucellosis, infectious bovine rhinotracheitis/ infectious pustular vulvo-vaginitis or Johne's disease; (o)they have received no substances having a hormonal action for fattening purposes; (p)they have been obtained -from a holding, or -from ., (name of market) -a market which is officially authorized, under conditions as least as severe as those of Annex 2 to Decision 91/189/EEC for the export of bovine animals for breeding or production to the European Community, -and were assembled at ., (name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of this Decision and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate.) (q)any transport vehicles or containers in which they were loaded were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI.The animals described in this certificate: (a)have not been vaccinated against foot-and-mouth disease; (b)have reacted negatively to a foot-and-mouth virus test carried out by the laryngo-pharyngeal scrape method (probang test); (c)have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies; (d)have been isolated for at least 14 days immediately prior to loading for export at a quarantine station in Austria under the surveillance of an official veterinarian, no animal on the premises of isolation having been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment having been introduced to the premises of isolation during the same period; (Delete unless required by importing Member State in application of Article 3 of Decision 91/189/EEC.) VII.Protocols for the standardization of the materials and procedures used in any tests certified above and for the approval of any markets or collection points through which the animals to which this certificate applies may have passed were in accordance with Annex 1 of Decision 91/189/EEC. VIII.This certificate is valid for 10 days from the date of loading. Done at ., on . . (Signature of official veterinarian) Seal . (Name in capital letters, qualifications and title) (1)See page 1 of this Official Journal. ANNEX B ANIMAL HEALTH CERTIFICATE For domestic bovine animals for immediate slaughter intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than 3 working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must completed on the date of loading and all time limits referred to expire on that date. All tests referred to must comply with Annex I of Decision 91/189/EEC.) No: . Exporting country: Austria Ministry: . Competent issuing authority: . Country of destination: . Reference: . (optional) Reference to accompanying animal welfare certificate: . I.Number of animals: . (in words) II.Identification of animals: Number of animals Cow, bull, ox, heifer, calf Breed Age Official and other marks or brands (give number and position) III.Origin of animals: The animals have remained on the territory of Austria for at least three months prior to loading or since birth. If imported into Austria they were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary Decisions. IV.Destination of animals: The animals will be sent from . (place of loading) to . (country and place of destination) by railway wagon/lorry/aircraft/ship . (Indicate means of transport and registration marks, flight number or registered name, as appropriate.) Name and address of consignor: . . Name and address of consignee: . . V.Health information: I, the undersigned, certify that the animals described above meet the following requirements: (a)they have been examined this day and show no clinical signs of disease; (b)-they have been vaccinated not less than 15 days and not more than four months ago against types A, O and C of foot-and-mouth disease virus using officially approved and tested inactivated vaccine, -they have been re-vaccinated during the past 12 months against types A, O and C of foot-and-mouth disease virus using an officially approved and tested inactivated vaccine, -they have not been vaccinated against foot-and-mouth diseases; (Delete as indicated by requirements of importing Member State. Vaccination is in any case not required for animals under four months old.) (c)the herds from which they come are not restricted under the Austrian tuberculosis eradication legislation, -they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test; (Delete reference to test if certificate applies to animals under six weeks old.) (d)the herds from which they come are not restricted under the Austrian brucellosis eradication legislation; (e)they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (f)they have remained during the past 30 days, or since birth if less than 30 days old, on a holding situated in the centre of an area 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease and during the same period there has been no case of anthrax on the holding; (g)they have received no substances having a hormonal action for fattening purposes; (h)they were obtained -from a holding, or -from . , (name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Decision 91/189/EEC, for the export of bovine animals for immediate slaughter to the European Community, -and were assembled at . , (name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of this Decision and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate.) (i)any transport vehicles or containers in which they were loaded were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI.The animals described in this certificate: (a)have not been vaccinated against foot-and-mouth disease; (b)have reacted negatively to a foot-and-mouth virus test carried out by the laryngo-pharyngeal scrape method (probang test); (c)have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies; (d)have been isolated for at least 14 days immediately prior to loading for export at a quarantine station in Austria under the surveillance of an official veterinarian, no animal on the premises of isolation having been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment having been introduced to the premises of isolation during the same period. (Delete unless required by importing Member State in application of Article 3 of Decision 91/190/EEC.(1) VII.Protocols for the standardization of the materials and procedures used in any tests certified above and for the approval of any markets or collection points through which the animals to which this certificate applies may have passed were in accordance with Annex I of Commission Decision 91/189/EEC. VIII.This certificate is valid for 10 days from the date of loading. Done at ., on . . (Signature of official veterinarian) Seal . (Name in capital letters, qualifications and title) (1)See page 16 of this Official Journal. ANNEX C ANIMAL HEALTH CERTIFICATE For domestic animals of the porcine species for breeding and production intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals in the same category (breeding/production) transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date. All tests referred to must comply with Annex I of Decision 91/189/EEC.) No: . Exporting country: Austria Ministry: . Competent issuing authority: . Country of destination: . Reference: . (optional) Reference to accompanying welfare certificate: . I.Number of animals: . (in words) II.Identification of animals: Number of animals Sex Breed Age Official and other marks or brands (give number and position) III.Origin of animals: The animals have remained on the territory of Austria for at least six months prior to loading or since birth. If imported into Austria they were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary Decisions. IV.Destination of animals: The animals will be sent from . (place of loading) to . (country and place of destination) by railway wagon/lorry/aircraft/ship . (Indicate means of transport and registration marks, flight number or registered name, as appropriate.) Name and address of consignor: . . Name and address of consignee: . . V.Health information: I, the undersigned, certify that the animals described above meet the following requirements: (a)they have been examined this day and show no clinical signs of disease; (b)-the swine herds from which they come are not restricted under the Austrian brucellosis eradication legislation, -they have, within the period of isolation referred to at (g), been subjected to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml and a complement-fixation reaction test to which they have given a negative result; (Delete reference to tests if certificate applies to animals weighing not more than 25 kg.) (c)they come from holdings recognized as swine fever-free by the Austrian veterinary authorities, that is to say holdings on which, during the past year, there has been no evidence of swine fever, no vaccination against the disease and no vaccinated animals have been permitted; (d)they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (e)they have remained during the past 30 days on a holding situated in the centre of an area 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease, swine fever or swine vesicular disease; (f)they come from holdings: -on which there has been no evidence of: -anthrax for the past 30 days, -foot-and-mouth disease for the past three months, -rabies for the past six months, -Aujeszky's disease or swine vesicular disease for the past 12 months, -and on which, to the best of my knowledge and belief, there has been no evidence of: -leptospirosis or atrophic rhinitis for the past six months, -transmissible gastroenteritis, swine brucellosis or swine influenza for the last 12 months; (g)they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hooved animals not part of a consignment intended for export to the Community or not of equivalent health status to such animals for the ...... past days and during this period were submitted, with negative result in each case, to: ii(i)a test for avian tuberculosis, i(ii)a test for Aujeszky's disease, (iii)a test for transmissible gastroenteritis, (iv)a test for swine vesicular disease, i(v)test for Leptospira (serotypes pomona, grippotyphosa, hardjo and sejroe), and, within the past 24 hours, they have received an injection of dihydrostreptomycin at a rate of 25 mg per kg of live bodyweight; (Insert number of days. Delete as indicated by requirements of importing Member State.) (h)they have not been vaccinated against porcine brucellosis or Aujeszky's disease; (i)they have received no substances having a hormonal action for fattening purposes; (j)they have been obtained -from a holding, or -from . (name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Decision 91/189/EEC, for the export of porcine animals for breeding or production to the European Community, and were assembled at ., (name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of this Decision and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease, swine fever or swine vesicular disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate.) (k)any transport vehicles or containers in which they were loaded were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI.The animals described in this certificate: (a)have not been vaccinated against foot-and-mouth disease, (b)have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies, (c)have been isolated for at least 14 days immediately prior to loading for export at a quarantine station in Austria under the surveillance of an official veterinarian, no animal on the premises of isolation having been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment having been introduced to the premises of isolation during the same period, (d)come from a region of Austria in which vaccination against swine fever has not been allowed for the past 12 months, in which there has been no case of swine fever for the past 12 months and to which the introduction of pigs other than slaughter or fattening pigs weighing less than 25 kg has not been permitted for the past 12 months, (e)have been born and reared on holdings on which, according to official findings by the Austrian authorities, there are no pigs which have been vaccinated against swine fever during the past 12 months, (f)have been tested within 30 days before loading with negative result for the antibody produced by swine fever, (g)have been tested within 30 days before loading with negative result for the antibody produced by swine vesicular disease; (Delete in whole or part as required by importing Member State in application of Article 3 of Decision 91/190/EEC. VII.Protocols for the standardization of the materials and procedures used in any tests certified above and for the approval of any markets or collection points through which the animals to which this certificate applies may have passed were in accordance with Annex I of Decision 91/189/EEC. VIII.This certificate is valid for 10 days from the date of loading. Done at ., on . . (Signature of official veterinarian) Seal . (Name in capital letters, qualifications and title) ANNEX D ANIMAL HEALTH CERTIFICATE For domestic animals of the porcine species for immediate slaughter intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than three working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date. All referred to must comply with Annex I of Decision 91/189/EEC.) No: . Exporting country: Austria Ministry: . Competent issuing authority: . Country of destination: . Reference: . (optional) Reference to accompanying animal welfare certificate: . I.Number of animals: . (in words) II.Identification of animals: Number of animals Pigs or piglets Official and other marks or brands (give number and position) III.Origin of animals: The animals have remained on the territory of Austria for at least three months prior to loading or since birth. If imported into Austria they were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary Decisions. IV.Destination of animals: The animals will be sent from . (place of loading) to . (country and place of destination) by railway wagon/lorry/aircraft/ship . (Indicate means of transport and registration marks, flight number or registered name, as appropriate.) Name and address of consignor: . . Name and address of consignee: . . V.Health information: I, the undersigned, certify that the animals described above meet the following requirements: (a)they have been examined this day and show no clinical signs of disease; (b)they are not animals which are to be destroyed under a national contagious or infectious diseases eradication programme; (c)they have remained during the past 30 days on a holding situated in the centre of an area 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease, swine fever or swine vesicular disease and during the same period there has been no case of anthrax on the holding; (d)they have received no substances having a hormonal action for fattening purposes; (e)they were obtained -from a holding, or -from ., (name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Decision 91/189/EEC, for the export of porcine animals for immediate slaughter to the European Community, -and were assembled at ., (name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of this Decision and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease, swine fever or swine vesicular disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate.) (f)any transport vehicles or containers in which they were loaded were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI.The animals described in this certificate: (a)have not been vaccinated against foot-and-mouth disease; (b)have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies; (c)have been isolated for at least 14 days immediately prior to loading for export at a quarantine station in Austria under the surveillance of an official veterinarian, no animal on the premises of isolation having been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment having been introduced to the premises of isolation during the same period; (d)come from a region of Austria in which vaccination against swine fever has not been allowed for the past 12 months, in which there has been no case of swine fever for the past 12 months and to which the introduction of pigs other than slaughter or fattening pigs weighing less than 25 kg has not been permitted for the past 12 months; (e)have been born and reared on holdings on which, according to official findings by the Austrian authorities, there are no pigs which have been vaccinated against swine fever during the past 12 months; (Delete in whole or part as required by importing Member State in application of Article 3 of Decision 91/190/EEC.) VII.Protocols for the standardization of the materials and procedures used in any tests certified above and for the approval of any markets or collection points through which the animals to which this certificate applies may have passed were in accordance with Annex 1 of Decision 91/189/EEC. VIII.This certificate is valid for 10 days from the date of loading. Done at ., on . . (Signature of official veterinarian) Seal . (Name in capital letters, qualifications and title)